Citation Nr: 1825977	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO. In May 2011, the Board remanded the appeal in order to afford the Veteran his requested Board hearing. In February 2012, he testified at a Board hearing before the undersigned Veterans Law Judge. Copies of the hearing transcripts have been associated with the record.  

In August 2012, February 2015, and September 2016, the Board remanded the case for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in August 2017. Such opinion was obtained in December 2017, and the Veteran was provided with a copy of it in January 2018.  He submitted a response in February 2018.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran's attention deficit/hyperactivity disorder (ADHD) pre-existed service and was not aggravated by service.

2.  An acquired psychiatric disorder other than ADHD is not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). In this regard, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. § 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran did not serve 90 days or more during a war period or after December 31, 1946; consequently, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service. Specifically, he asserts that his current acquired psychiatric disorder is the result of his superiors harassing him into leaving military service early due to their belief that he was having a rough time with instructions and commands, and that they made him feel that he would not amount to anything in life. The Veteran also alleges that his military service, to include such harassment, caused his pre-existing ADHD to progress into an acquired psychiatric disorder or aggravated such to the point that it became an acquired psychiatric disorder.

In this regard, the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder and ADHD was not noted on his entrance examination. However, the Veteran asserts that he was diagnosed with and treated for ADHD as a child, and that a military recruiter instructed him to hide his history of ADHD upon entrance into service. Moreover, while records of such treatment have been destroyed, a nurse from the original provider, as well as family and friends, corroborate the assertion of childhood ADHD.

Following separation from service, the Veteran had a well-documented history of drug and alcohol abuse. Furthermore, between 1993 and 2004, he was also diagnosed with schizoaffective disorder, depressive disorder, dysthymic disorder, and substance-induced anxiety disorder. Since filing his claim in June 2006, the Veteran has also been diagnosed with attention deficit disorder (ADD), major depressive disorder, anxiety disorder, and bipolar disorder.

In May 2010, the Veteran was afforded a VA examination in connection with his claim. At such time, the examiner diagnosed depressive disorder not otherwise specified and opined that it was less likely as not that such disorder had evolved from childhood ADHD or was made worse as a result of his short term military service.  The examiner noted that, while depression can be a reaction to a disability, such as ADHD, or to a negative event, there was no compelling evidence in the records to indicate that the Veteran was treated for depression while in the military or within a year after discharge from service. However, the Board previously found such opinion to be inadequate as it was unclear whether the Veteran's ADHD was considered a personality disorder and, if so whether such was subject to a superimposed disease or injury that resulted in additional disability, or whether an acquired psychiatric disorder clearly and unmistakably pre-existed service and was not aggravated by service.

Accordingly, the Veteran was afforded a VA psychiatric examination in March 2015. At such time, the examiner found that ADHD was not considered a personality disorder and provided several opinions regarding the etiology of the Veteran's current acquired psychiatric disorders, which he noted included, over time, major depressive disorder, opioid use disorder, generalized anxiety disorder, alcohol dependence, dysthymic disorder, bipolar disorder, ADHD, personality disorder, schizoaffective disorder, and panic with agoraphobia and social phobia. In this regard, he opined that it was less likely as not that the Veteran's current psychiatric disorders were caused or aggravated by service.  The rationale was that the Veteran's STRs did not show the presence of these conditions, treatment providers had never associated these conditions to service, and the information provided during the examination combined with the evidence of record did not suggest that the current psychiatric conditions were incurred in or a result of his military service, including harassment by drill instructors. The examiner explained that there were multiple life events subsequent to the military that were more likely an explanation including the Veteran's drug use, assault, financial problems, and worry about his mother's health.

The March 2015 examiner also opined that ADHD pre-existed the Veteran's military service and was not aggravated during service. In support thereof, the examiner explained that there was no medical evidence that the Veteran was treated for ADHD while in service and it was a diagnosis that he had not carried for years, including with his current psychiatric providers, and that he had not been on ADHD medications since prior to his military service. However, the Board found such opinion to be inadequate to the extent that such was predicated on the inaccurate factual premise that the Veteran had not received ADHD medications since service and that he did not have a current diagnosis of ADHD as evidenced by VA treatment records. The Board also found that the March 2015 examiner failed to address the Veteran's current diagnosis of posttraumatic stress disorder (PTSD), which was rendered by Dr. V.G. in August 2011, and if such disorder was related to his military service.

In March 2017, an addendum opinion was provided, at which time the examiner opined that there was no clear and unmistakable evidence that the Veteran's pre-existing ADHD/ADD was aggravated during service. However, such opinion was also determined to be insufficient to decide this claim as the examiner based her opinion on the same inadequate basis as the March 2015 VA examiner in that the Veteran did not have a diagnosis of ADHD/ADD. Specifically, the March 2017 examiner noted that there was no clear and unmistakable evidence that the Veteran had a diagnosis of ADHD/ADD and that he had never been diagnosed or treated for ADHD/ADD at any of his mental health evaluations at various VA facilities or the Olin Teague Veteran Center. However, as noted in the September 2016 remand, there were VA treatment records that showed the Veteran has been diagnosed with ADHD/ADD during the appeal period. Specifically, VA treatment records dated in June 24, 2010; July 22, 2010; and August 19, 2010 revealed a diagnosis of ADD not otherwise specified and that the Veteran was prescribed medication for such disorder.

Moreover, with regard to PTSD, the March 2017 examiner did not provide an opinion on whether such disorder was related to the Veteran's military service; rather, she explained that the Veteran did not have a diagnosis of PTSD. Specifically, the examiner noted that the Veteran had never been diagnosed or treated for PTSD at any of his mental health evaluations at various VA facilities or the Olin Teague Veteran Center and that there was no diagnosis of PTSD at the March 2015 VA examination. The examiner further noted that the Veteran did not report consistent PTSD symptoms; only during the one isolated evaluation in 2011, and that he did not report symptoms related to his military experiences, to include harassment by the drill instructors. 

However, the Veteran reported psychiatric symptoms that he alleged were related to his military service. Specifically, in February 2015, the Veteran submitted a statement on how his experiences in service, to include the harassment by his superiors, have affected him since and that he has had no self-worth since separating from the military.

Thus, in August 2017, a VHA opinion was requested in regard to the etiology of the Veteran's claimed ADHD and PTSD, and such opinion was obtained in December 2017. In such opinion, the examiner explained that ADHD was a disorder of childhood and by definition was present before a person reaches adulthood, and that such disorder did not have a natural progression of the disease other than it was known that about 50 percent of children and adolescents with ADHD would no longer meet the criteria for the disorder around the age of 18. The examiner found that the Veteran's underlying pathology did not increase during service. In support thereof, the examiner noted that ADHD was understood as a number of static, non-progressing symptoms that were aggravated versus accommodated based on the demands of one's environment. However, she explained that there was no clear and unmistakable evidence that the Veteran's pre-existing ADHD was aggravated because there would have to be specific pre-military, active duty, and post-discharge assessments that were not completed. The examiner further noted that, if one were to assume an increase in the severity of the Veteran's ADHD during service, the increase would not clearly and unmistakably be due to the natural progress of the disease. However, in this regard, the examiner explained that ADHD did not progress into another psychiatric disorder and that the Veteran's other post-discharge acquired psychiatric disorders were separate diagnoses that could co-occur with ADHD. 

With regard to PTSD, the examiner noted that it would be resorting to mere speculation to determine if PTSD was present and if such was related to the Veteran's military service, to include harassment by the drill instructors, despite the Veteran's February 2015 statement. However, the examiner explained that she agreed with the March 2017 examiner in that the Veteran did not have a diagnosis of PTSD. Specifically, the examiner reasoned that the first DSM-5 criteria for a diagnosis of PTSD was exposure to actual or threatened death, serious injury, or sexual violence in one or more of the following ways: directly experiencing; witnessing; learning that the traumatic event occurred to a close family member or close friend; and/or experiencing repeated or extreme exposure to aversive details of the traumatic event. In this regard, the examiner noted that for an examination, it was incumbent on the examiner to locate evidence or markers in the available records that support the Veteran's claim and that without such evidence, the first PTSD criteria was not met; thus, PTSD could not be diagnosed. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder. 

In this regard, the Board places great weight on the March 2015 VA examiner's opinion that the Veteran's acquired psychiatric disorders other than ADHD and PTSD were not related to his military service as well as the December 2017 VHA examiner's determination that there was clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder, diagnosed as ADHD, was not aggravated by his service. In this regard, the Board finds that such opinions clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the March 2015 VA and December 2017 VHA opinions. Notably, there is no contrary medical opinion of record.

Moreover, while the December 2017 examiner stated that she could not determine without resorting to speculation whether the Veteran had PTSD and whether such diagnosis was related to his military service, the Board finds that such medical opinion is adequate as the examiner explained why. See Jones v. Shinseki, 23 Vet. App. 382 (2010) ("before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such opinion or the basis must be otherwise apparent in the Board's review of the evidence."). Specifically, the examiner noted that the Veteran did not meet the first DSM-5 criteria for a diagnosis of PTSD as demonstrated by the evidence of record. The Board notes that such examiner was advised to use the DSM-IV criteria in rendering an opinion regarding PTSD; however, the same criteria the examiner discussed in her opinion also applies to the DSM-IV criteria. Additionally, Dr. V.G. noted that the August 2011 diagnosis of PTSD was provisional and by history. Thus, the Board finds that the Veteran does not have PTSD that is related to his military service. 

Furthermore, in February 2018, the Veteran submitted a statement reiterating that his ADHD affected him during his military service. In this regard, the Board acknowledges that the Veteran believes that he has an acquired psychiatric disorder that is related to his military service or, in the alternative, that his military service aggravated his pre-existing ADHD to the point where such progressed into another acquired psychiatric disorder. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's acquired psychiatric disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the psyche. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed psychiatric disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Veteran's opinion as to the etiology of such disorder is not competent evidence and, consequently, is afforded no probative weight.  

In sum, the Board finds that clear and unmistakable evidence establishes that the Veteran's ADHD preexisted service and was not aggravated by service, and an acquired psychiatric disorder other than ADHD is not shown to be causally or etiologically related to any disease, injury, or incident during service. Accordingly, service connection for an acquired psychiatric disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


